Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 25, 2022

The Court of Appeals hereby passes the following order:

A22E0047. SHAUN CATLIN v. JAMIE CATLIN.

        Upon consideration of the Applicant’s motion for an extension of time to file
his application for discretionary appeal, it is ordered that the request for an extension
is hereby GRANTED. The Applicant shall file his application no later than June 11,
2022.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/25/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.